Continuing Abatement Order filed April 19, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00684-CR
                                    ____________

                           QUINTON COX, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-DCR-064794

                   CONTINUING ABATEMENT ORDER

      On February 5, 2016, this court directed the trial court to conduct a hearing in
this case to determine whether appellant is indigent and entitled to appointed counsel
and a free record on appeal. Our order required the trial judge to see that a record of
the hearing is made, make findings of fact and conclusions of law, and order the trial
clerk to forward a record of the hearing and a supplemental clerk’s record containing
the findings and conclusions. The transcribed record of the hearing and the courts
findings and conclusions were to be filed with the clerk of this court on or before
March 7, 2016. To date, the court has not received the record or findings.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party. It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.

      It is so ORDERED.

                                        PER CURIAM